Thepetitionby the proposed defendant JohnHoIstein, trustee of City Discount Oil Nominee Trust, for certification for appeal from the Appellate Court, 42 Conn. App. 330 (AC 13416), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that movants Spicer Plus, Inc., and John Holstein were not entitled to intervene because (1) they had not met their burden of proving their interests in the property, and (2) they had not filed their motion to intervene in a timely manner?”